Petition unanimously dismissed without costs. Memo-
randum: Petitioner commenced this pro se original CPLR article 78 proceeding in the nature of prohibition to vacate two prior Supreme Court judgments. This proceeding is not a proper vehicle to obtain review of prior judgments. We note that the appeal from the first judgment entered September 20, 1990 has been dismissed by our Court, and it does not appear that petitioner ever appealed from the judgment entered January 24, 1992. Prohibition will not lie to litigate issues which could have been raised on direct appeal. (Original *1032Proceeding Pursuant to Article 78.) Present — Denman, P. J., Callahan, Boomer, Balio and Davis, JJ.